Citation Nr: 0424208	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  99-06 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than February 20, 
1997, for the award of service connection for a psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to March 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

In a December 2003 remand, the Board noted that the claim for 
an earlier effective date for the grant of service connection 
for a psychiatric disability was predicated on various 
grounds.  Notably, the Board observed that the veteran 
alleged that clear and unmistakable error had been committed 
in the October 1989 rating decision that denied service 
connection for psychiatric disability.  Specifically, he 
alleged that the RO had overlooked or ignored the impressions 
of "depression" in the service medical records.   The Board 
pointed out in its remand that this unadjudicated claim could 
have an impact on the veteran's claim for an earlier 
effective date.  In other words, these claims were determined 
to be inextricably intertwined.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  

Unfortunately, the record does not reflect that the RO 
adjudicated the veteran's claim of clear and unmistakable 
error in the October 1989 decision.  Rather, the June 2004 
supplemental statement of the case addresses whether a March 
2001 letter from the veteran amounted to a substantive 
appeal.  Therefore, another remand is required to assure 
compliance with the Board's prior remand instructions.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (holding "that a 
remand by this Court or the Board confers on the veteran or 
other claimant, as a matter of law, a right to compliance 
with the remand orders.").

The Board regrets the further delay attendant to remand of 
this matter.  However, in order to give the veteran every 
consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development is necessary.  Accordingly, this case is REMANDED 
for the following actions:



In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should adjudicate the claim that 
the October 1989 rating decision should be 
reversed or amended on the basis of clear and 
unmistakable error.  

2.  Following readjudication of the veteran's 
claim, if the determination remains adverse 
to the veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent evidence 
and legal authority, as well as the reasons 
for the decision.  The veteran and his 
representative should be afforded a 
reasonable period in which to respond, and 
the record should then be returned to the 
Board for further appellate review. 

The purpose of this REMAND is to accord the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 




addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




